 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
MORTGAGE AND SECURITY AGREEMENT


FROM


PCT ALLENDALE, LLC


TO


NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY


AND


COMMERCE BANK/NORTH


DATED: October 31, 2007
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Record and Return to:


Bernard S. Davis, Esq.
Wolff & Samson PC
The Offices at Crystal Lake
One Boland Drive
West Orange, New Jersey 07052
 
 
 

--------------------------------------------------------------------------------

 
 
MORTGAGE AND SECURITY AGREEMENT
 
THIS MORTGAGE made October 31, 2007, from PCT ALLENDALE, LLC, a New Jersey
limited liability company, having an address at 21 Main Street, Hackensack, New
Jersey 07601 (the “Mortgagor”) to NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY (the
“Authority”), a public body corporate and politic constituting an
instrumentality of the State of New Jersey, having an office at 36 West State
Street, PO Box 990, Trenton, New Jersey 08625 and COMMERCE BANK/NORTH, a New
Jersey banking corporation organized and existing under the laws of the State of
New Jersey having an office at 1100 Lake Street, Ramsey, New Jersey 07446 (the
“Purchaser”; which together with the Authority are the “Mortgagee”).
 
WITNESSETH:
 
WHEREAS, the Mortgagor is indebted to the Authority in the principal sum of
THREE MILLION ONE HUNDRED TWENTY THOUSAND AND 00/100 DOLLARS ($3,120,000.00) (as
well as certain Other Obligations referred to herein) which indebtedness is
evidenced by the Mortgagor’s Note payable to the Authority dated October 31,
2007 (the “Authority Note”) providing for monthly installments of principal and
interest with the balance of indebtedness payable in accordance with the terms
of the Authority Note; and
 
WHEREAS, the Loan evidenced by the Authority Note is being made available by the
Mortgagee to the Mortgagor pursuant to the terms and provisions set forth in
that certain Bond Agreement dated as of October 1, 2007 (the “Bond Agreement”)
executed by and among the Mortgagor, the Mortgagee and the Purchaser, under
which the Mortgagee has agreed to provide the Mortgagor with funds to undertake
the refinancing a loan used for the acquisition of condominium units in an
existing building located in the Borough of Allendale, County of Bergen in the
State of New Jersey (the “Project”); and
 
WHEREAS, all words and terms identified by their initial letter capitalized and
not otherwise defined herein shall have the meanings as set forth in the Bond
Agreement.
 
TO SECURE TO MORTGAGEE the repayment of the indebtedness evidenced by the Note,
as well as certain Other Obligations referred to herein, with interest thereon,
together with the payment of all other sums, with interest thereon, advanced in
accordance herewith to protect the security of this Mortgage, and the
performance of the covenants and agreements of Mortgagor herein contained,
Mortgagor does hereby mortgage to Mortgagee all that certain real estate located
in the Borough of Allendale, County of Bergen, State of New Jersey and more
fully described on Schedule “A”, attached hereto and made a part hereof (the
“Property”).
 
TOGETHER with all of Mortgagor’s right, title and interest now owned or
hereafter acquired in:
 
(1)           All buildings, improvements and appurtenances erected or hereafter
erected on the Property;
 
 
 

--------------------------------------------------------------------------------

 
 
(2)           All machinery, apparatus, equipment, fittings, fixtures and other
property permanently affixed to the Property (not including trade fixtures) and
all additions thereto and renewals and replacements thereof, and all
substitutions therefor now owned or hereafter acquired by the Mortgagor, or in
which the Mortgagor has or shall have an interest (collectively, the
“Fixtures”), and all proceeds and products of any of the above;
 
(3)           Any and all tenements, hereditaments and appurtenances belonging
to the real estate or any part thereof hereby mortgaged or intended so to be, or
in any way appertaining thereto, and all streets, alleys, passages, ways, water
courses, and all leasehold estates, easements, licenses, permits, approvals,
covenants and other agreements now existing or hereafter created for the benefit
of Mortgagor or any subsequent owner or tenant of said real estate over ground
adjoining said real estate and all rights to enforce the maintenance thereof,
and all other rights, liberties and privileges of whatsoever kind or character,
and the reversions and remainders, income, rents, issues and profits arising
therefrom, and all of the estate, right, title, interest, property, possession,
claim and demand whatsoever, at law or in equity, of Mortgagor in and to the
real estate or any part thereof;
 
(4)           All awards or payments, including interest thereon, and the right
to receive the same, which may be made with respect to the Property, whether
from the exercise of the right of eminent domain (including any transfer made in
lieu of the exercise of said right), or for any other injury to or decrease in
the value of the Property;
 
(5)           All leases and other agreements affecting the use or occupancy of
the Property now or hereafter entered into and the right to receive and apply
the rents, issues and profits of the Property to the payment of the indebtedness
evidenced by the Authority Note and the Other Obligations;
 
(6)           All contracts from time to time executed by the Mortgagor or any
manager or agent on its behalf relating to the ownership, construction,
maintenance, repair, operation, occupancy, sale or financing of the Property or
any part thereof and all agreements relating to the purchase or lease of any
portion of the Property together with the right to exercise any options; all
consents, licenses, building permits, certificates of occupancy and other
governmental approvals relating to construction, completion, occupancy, use or
operation of the Property or any part thereof; and all drawings, plans,
specifications and similar or related items relating to the Property;
 
(7)           All trade names, trade marks, logos, copyrights, good will and
books and records relating to or used in connection with the operation of the
Property or any part thereof; all general intangibles related to the operation
of the Property now existing or hereafter arising;
 
(8)           All proceeds of and any unearned premiums on any insurance
policies covering the Property, including, without limitation, the right to
receive and apply the proceeds of any insurance, judgments, or settlements made
in lieu thereof, for damage to the Property;
 
 
2

--------------------------------------------------------------------------------

 
 
(9)           The right, in the name and on behalf of the Mortgagor, to appear
in and defend any action or proceeding brought with respect to the Property and
to commence any action or proceeding to protect the interest of the Mortgagee in
the Property.
 
(10)         All proceeds of the conversion, voluntary or involuntary, of any of
the foregoing into cash or liquidated claims, including, without limitation,
proceeds of insurance and condemnation awards.
 
All of the above-mentioned real estate, buildings, improvements, fixtures,
machinery, equipment, materials, hereditaments and appurtenances and other
property interests referred to in Paragraphs (1) through (10) inclusive above,
together with the Property are collectively referred to herein as the “Mortgaged
Property”.
 
TO HAVE AND TO HOLD the Mortgaged Property hereby conveyed or mentioned and
intended so to be, unto Mortgagee, to its own use forever.
 
PROVIDED ALWAYS, and this instrument is created upon the express condition that,
if Mortgagor pays or causes to be paid to Mortgagee the principal sum due under
the Note, all interest due thereon and all other sums payable to Mortgagee as
are secured hereby, in accordance with the provisions of the Note, the Bond
Agreement and this Mortgage and other Loan Documents (as hereinafter defined),
at the times and in the manner specified without deduction, fraud or delay, and
Mortgagor performs and complies with or causes to be performed and complied with
all the agreements, conditions, covenants, provisions and stipulations contained
herein and in the Note and the Bond Agreement and other Loan Documents (as
hereinafter defined), then this Mortgage and the estate hereby granted shall
cease and become void.
 
MORTGAGOR REPRESENTS, COVENANTS AND WARRANTS to and with Mortgagee that until
the indebtedness secured hereby is fully repaid:
 
1.           Other Obligations.
 
(A)           In addition to all obligations and liabilities owing to the
Mortgagee in connection with the Authority Note, this Mortgage (and all other
collateral pledged as security for the Authority Note) shall also be deemed to
secure the payment by the Mortgagor of all “Other Obligations”. For purposes
hereof, the term “Other Obligations” shall be deemed to include all of the
Mortgagor’s obligations and liabilities owing to the Purchaser under, relating
to or arising in connection with all other obligations or liabilities owing to
the Mortgagee and/or the Purchaser by the Mortgagor.
 
(B)           It is expressly understood and agreed that the obligations
evidenced by the Authority Note are cross-defaulted and cross-collateralized
with the Other Obligations. Accordingly:
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           all collateral pledged as security for the Authority Note
(including, without limitation, this Mortgage) shall also be deemed to secure
all Other Obligations, which security shall be subordinate to the indebtedness
evidenced by the Note. Conversely, all collateral pledged as security for the
Other Obligations shall also be deemed to secure the Authority Note;
 
(ii)          the occurrence of an Event of Default under any loan document
executed in conjunction with the foregoing or the Other Obligations (together
with the Authority Note, the Bond Agreement and this Mortgage, are the “Loan
Documents”) shall automatically and immediately constitute an Event of Default
under all Other Obligations (without the giving of any further notice or the
expiration of any cure period). Conversely, the occurrence of an event of
default under any of the Other Obligations after the expiration of any
applicable notice, grace or cure period shall automatically and immediately
constitute an Event of Default hereunder.
 
2.           Payment and Performance. Mortgagor shall pay to Mortgagee, in
accordance with the terms of the Note, this Mortgage and the other Loan
Documents, the principal and interest due thereon, and other sums therein set
forth; and Mortgagor shall perform and comply with all the agreements,
conditions, covenants, provisions and stipulations of the Note, the Bond
Agreement, this Mortgage and the other Loan Documents; and Mortgagor shall
timely perform all of its obligations and duties under any lease, easement
agreement, license, permit, approval, covenant or other agreement relating to,
affecting, created for the benefit of or used in connection with the operation
of all or any portion of the Mortgaged Property now or hereafter in effect.
Without limiting the generality of the foregoing, Mortgagor shall observe and
perform or cause to be observed and performed each and every term to be observed
and performed by Borrower pursuant to the Master Deed or the rules and
regulations pertaining to the Four Pearl Court Condominium.
 
3.           Warranty of Title. Mortgagor represents and warrants that it
possesses good and marketable title to an indefeasible fee simple estate in the
Mortgaged Property, except for those title exceptions listed in the Mortgagee’s
title insurance policy approved by and issued to Mortgagee, insuring the
priority of the lien of this Mortgage.
 
4.           Maintenance of Mortgaged Property. Mortgagor shall be required to
or cause to keep and maintain all buildings and improvements now or at any time
hereafter erected on the Mortgaged Property and the sidewalks and curbs abutting
them, in good order and condition and in a rentable and tenantable state of
repair, and will make or cause to be made, as and when necessary, all repairs,
renewals and improvements, structural and nonstructural, exterior and interior,
ordinary and extraordinary, foreseen and unforeseen. Mortgagor shall abstain
from and shall not permit the commission of waste in or about the Mortgaged
Property; shall not remove or demolish any portion of the Mortgaged Property, or
alter the structural character of any building erected at any time on the
Mortgaged Property which would materially impair the mortgage collateral,
without the prior written consent of Mortgagee, and shall not permit the
Mortgaged Property to become deserted or abandoned, other than in the ordinary
course of renovating the improvements.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Insurance.
 
(A)           Mortgagor shall keep the Mortgaged Property continuously insured,
to the extent of its full insurable replacement value, against loss or damage by
fire, with extended coverage and rental curtailment coverage, and coverage
against loss or damage by vandalism, malicious mischief and, if available and
required against flood and against other hazards as may be required under the
Bond Agreement. Mortgagor shall also maintain or cause to be maintained
comprehensive general public liability insurance and workers compensation
insurance, in such total amounts as Mortgagee may require, from time to time
naming Mortgagee as Mortgagee and as additional insured.
 
(B)           All policies, including policies for any amounts carried in excess
of the required minimum and policies not specifically required by Mortgagee,
shall be in form reasonably satisfactory to Mortgagee, shall be issued by
companies reasonably satisfactory to Mortgagee, shall be maintained in full
force and effect, shall be delivered to Mortgagee, with premiums prepaid, and
shall provide for at least thirty (30) days’ notice of cancellation to
Mortgagee. All hazard insurance policies shall be endorsed with a standard
mortgagee clause in favor of Mortgagee, not subject to contribution, and shall
be for a term of at least one (1) year. Certificates of insurance, addressed to
Mortgagee, evidencing such hazard insurance and public liability insurance may
be delivered to Mortgagee in lieu of the policies therefor.
 
(C)           If the insurance, or any part thereof, shall expire, or be
cancelled, or become void or voidable by reason of breach of any condition
thereof, or if Mortgagee reasonably determines that such coverage is
unsatisfactory by reason of the failure or impairment of the capital of any
company in which the insurance may then be carried, or if for any reason
whatsoever the insurance shall be unsatisfactory to Mortgagee, Mortgagor shall
cause new insurance coverages to be placed on the Mortgaged Property, reasonably
satisfactory to Mortgagee. All renewal policies or certificates of insurance,
with premiums paid, shall be delivered to Mortgagee at least thirty (30) days
before expiration of the old policies.
 
(D)           In the event of loss, Mortgagor will give immediate notice thereof
to Mortgagee, and Mortgagee may make proof of loss if not made promptly by
Mortgagor; provided, however, that any adjustment of a proof of loss shall
require the prior written consent of Mortgagee such consent not to be
unreasonably withheld or delayed. Each insurance company issuing fire, casualty
and/or hazard insurance policies relating to the Mortgaged Property is hereby
authorized and directed to make payment under such insurance, including return
of unearned premiums, directly to Mortgagee for deposit in the Escrow Account
established under the Bond Agreement, and Mortgagor appoints Mortgagee,
irrevocably, as Mortgagor’s attorney-in-fact to apply for and endorse any draft
therefor. Such hazard policies of insurance and all renewals thereof are hereby
assigned to Mortgagee as additional security for payment of the indebtedness
hereby secured and Mortgagor hereby agrees that upon and during the continuance
of an Event of Default any values available thereunder upon cancellation or
termination of any of said policies or renewals, whether in the form of return
of premiums or otherwise, shall be payable to Mortgagee as assignee thereof. If
Mortgagee becomes the owner of the Mortgaged Property or any part thereof by
foreclosure or otherwise, such policies, including all right, title and interest
of Mortgagor thereunder, shall become the absolute property of Mortgagee.
 
 
5

--------------------------------------------------------------------------------

 
 
6.           Taxes and Other Charges. Mortgagor shall pay or cause to be paid
when due and payable and before interest or penalties are due thereon, without
any deduction, defalcation or abatement, all condominium fees, taxes,
assessments, water and sewer rents and all other charges or claims which may be
assessed, levied or filed at any time against Mortgagor, the Mortgaged Property
or any part thereof or against the interest of Mortgagee therein, or which by
any present or future law may have priority over the indebtedness secured hereby
either in lien or in distribution out of the proceeds of any judicial sale; and
Mortgagor shall produce or cause to be produced to Mortgagee not later than such
dates receipts for the payment thereof. If no Event of Default or no event which
would be an Event of Default with the passage of time or giving of notice has
occurred and Mortgagor shall in good faith and by appropriate legal action
contest the validity of any such item, or the amount thereof, and Mortgagor
shall have established on its books or by deposit of cash with Mortgagee, as
Mortgagee may elect, a reserve for the payment thereof in such amount as
Mortgagee may require (including any interest and penalties which may be payable
in connection therewith), then Mortgagor shall not be required to pay the item
or to produce the required receipts while the reserve is maintained and so long
as the contest operates to prevent collection is maintained and prosecuted with
diligence, and shall not have been terminated or discontinued adversely to
Mortgagor. Further, Mortgagor will not apply, or be permitted to apply for or
claim, any deduction, by reason or this Mortgage, from the taxable value of all
or any part of the Mortgaged Property. It is expressly agreed that no credit
shall be claimed or allowed on the principal or interest payable under the Note
because of any taxes or other charges paid.
 
7.           Funds for Taxes and Insurance. (a) Mortgagor shall pay to Mortgagee
a sum equal to (i) the amount of the next installment of taxes and assessments
levied or assessed against the Property, and/or (ii) upon an Event of Default,
the premiums which will next become due on the insurance policies required by
this Mortgage, all in amounts as estimated by Mortgagee, plus any reasonable
reserves required by Mortgagee less all sums already paid therefore or deposited
with Mortgagee for the payment thereof, divided by the number of payments to
become due before one (1) month prior to the date when such taxes and
assessments and/or premiums, as applicable, will become due, such sums to be
held by Mortgagee to pay the same when due. If such escrow funds are not
sufficient to pay such taxes and assessments and/or insurance premiums, as
applicable, as the same become due, Mortgagor shall pay to Mortgagee, upon
request, such additional amounts as Mortgagee shall estimate to be sufficient to
make up any deficiency. No amount paid to Mortgagee hereunder shall be deemed to
be trust funds but may be commingled with general funds of Mortgagee and no
interest shall be payable thereon. Upon the occurrence of an Event of Default,
Mortgagee shall have the right, at its sole discretion, to apply any amounts so
held against the indebtedness secured hereby. If requested by Mortgagee, the
Mortgagor shall provide to the Mortgagee, within 30 days of the end of each
fiscal year of the Mortgagor, evidence, in form and substance satisfactory to
the Mortgagee, of payment of the insurance premiums and taxes described in
Sections 5 and 6 hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Upon payment in full of all sums secured by this Mortgage,
Mortgagee shall promptly refund to Mortgagor any funds held by Mortgagee. If
under any paragraph hereof the Mortgaged Property is acquired by Mortgagee,
Mortgagee shall apply, no later than immediately prior to the sale of the
Mortgaged Property or upon its acquisition by Mortgagee, any Funds held by
Mortgagee at the time of application as a credit against the sums secured by
this Mortgage.
 
8.           Documentary and Other Stamps. If at any time the United States, the
State in which the Mortgaged Property is located or any political subdivision
thereof, or any department or bureau of any of the foregoing shall require
documentary, revenue or other stamps on the Note or this Mortgage or any other
Loan Document, Mortgagor shall be responsible to pay for them together with any
interest or penalties payable thereon.
 
9.           Other Taxes. If any law or ordinance now or hereafter imposes a tax
directly or indirectly on Mortgagee with respect to the Mortgaged Property, the
value of Mortgagor’s equity therein, or the indebtedness evidenced by the Note
or any other Loan Document and secured by this Mortgage, Mortgagor shall
promptly pay such tax. If Mortgagor fails to cause such tax to be paid or if
Mortgagor is not lawfully permitted to pay such tax, Mortgagee, at its election,
shall have the right at any time to give Mortgagor written notice declaring that
the principal debt, with interest and other appropriate charges, shall be due on
a specified date not less than thirty (30) days thereafter, provided, however,
that such election shall be ineffective if, prior to the specified date,
Mortgagor lawfully pays that tax (in addition to all other payments required
hereunder) and agrees to pay the tax whenever it becomes due and payable
thereafter, which agreement shall then constitute a part of this Mortgage with
interest at the Default Rate (as defined in the Note).
 
10.         Compliance With Laws and Regulations. Mortgagor shall comply in all
material respects with all laws, ordinances, regulations and orders of all
federal, state, municipal and other governmental authorities relating to the
Mortgaged Property, subject to Mortgagor’s right to contest the same in
accordance with and as permitted by law.
 
11.         Inspection. Mortgagee and any persons authorized by Mortgagee shall
have the right at any time, upon reasonable notice to Mortgagor, and at any time
upon an emergency, to enter the Mortgaged Property at a reasonable hour and to
inspect and photograph its condition and state of repair.
 
12.         Declaration of No Set-Off. Within twenty (20) days after written
request to do so by Mortgagee, but no more often than twice in any calendar
year. Mortgagor shall certify to the best of its knowledge to Mortgagee or to
any proposed assignee of this Mortgage, in a writing duly acknowledged, the
amount of principal, interest other charges then owing on the obligation secured
by this Mortgage and by prior liens, if any, and whether there are any set-offs
or defenses against it or claims against Mortgagee.
 
13.         Required Notices. Mortgagor shall notify Mortgagee reasonably
promptly of the occurrences of any of the following:
 
 
7

--------------------------------------------------------------------------------

 
 
(A)           A fire or other casualty causing damage to the Mortgaged Property;
 
(B)           Receipt of notice of eminent domain proceedings or condemnation of
all or any part of the Mortgaged Property;
 
(C)           Receipt of notice from any governmental authority relating to the
structure, use or occupancy of the Mortgaged Property or any real property
adjacent to the Mortgaged Property;
 
(D)           Receipt of any default or termination notice from any tenant of
all or any portion of the Mortgaged Property;
 
(E)           Change in the occupancy or use of the Mortgaged Property;
 
(F)           Receipt of any default or acceleration notice from the holder of
any lien or security interest in the Mortgaged Property; or
 
(G)           Commencement of any material litigation affecting the Mortgaged
Property.
 
14.         Condemnation.
 
(A)         In the event of any condemnation or taking of any part of the
Mortgaged Property by eminent domain, alteration of the grade of street, or
other injury to or decrease in the value of the Mortgaged Property by any public
or quasi-public authority or corporation, all proceeds (that is, the award or
agreed compensation for the damages sustained) allocable to Mortgagor, after
deducting therefrom all costs and expenses regardless of the particular nature
thereof and whether incurred with or without suit), including reasonable
attorney’s fees incurred by Mortgagor in connection with the collection of such
proceeds, shall be deposited in the Escrow Account established under the Bond
Agreement to be applied as provided in the Bond Agreement.
 
(B)         If prior to the receipt of such proceeds by Mortgagee, the Mortgaged
Property shall have been sold on foreclosure of this Mortgage, Mortgagee shall
have the right to receive the proceeds to the extent of:
 
(i)           The full amount of all such proceeds if Mortgagee is the
successful purchaser at the foreclosure sale, or
 
(ii)          If anyone other than Mortgagee is the successful purchaser at the
foreclosure sale, any deficiency (as herein defined) due to Mortgagee in
connection with the foreclosure sale, with interest thereon at the Default
Interest Rate, and reasonable counsel fees, costs and disbursements incurred by
Mortgagee in connection with collection of such proceeds and the establishment
of such deficiency. For purposes of this subparagraph 13(B)(ii), the word
“deficiency” shall be deemed to mean the difference between (a) the net sale
proceeds actually received by Mortgagee as a result of such foreclosure sale
less any costs and expenses incurred by Mortgagee in connection with enforcement
of its rights under the Note, this Mortgage and the other Loan Documents and (b)
the aggregate amount of all sums which Mortgagee is entitled to collect under
the Note, this Mortgage and the other Loan Documents.
 
 
8

--------------------------------------------------------------------------------

 
 
(C)         In the case of a material condemnation of the Premises, if the
proceeds of the initial award of damages for the condemnation or taking are
insufficient to pay in full the indebtedness and all other amounts secured
hereby, Mortgagee shall have the right to prosecute to final determination or
settlement an appeal or other appropriate proceedings in the name of Mortgagee
or Mortgagor, for which Mortgagee is hereby appointed irrevocably as
attorney-in-fact for Mortgagor, which appointment is irrevocable. In that event,
the expenses of the proceedings, including reasonable counsel fees, shall be
paid first out of the proceeds, and only the excess, if any, paid to Mortgagee
shall be credited against the amounts due under this Mortgage.
 
(D)         Nothing herein shall limit the rights otherwise available to
Mortgagee, at law or in equity, including the right to intervene as a party in
any condemnation proceedings.
 
15.         No Other Liens.
 
(A)         Without the prior written consent of Mortgagee, Mortgagor shall not
create or cause or permit to exist any lien on or security interest in the
Mortgaged Property, including any furniture, fixtures, appliances, equipment or
other items of personal property which are intended to be or become part of the
Mortgaged Property, except the lien created hereby and any other liens granted
to or previously or hereafter approved by Mortgagee, including Permitted
Encumbrances (as defined in the Bond Agreement).
 
(B)         Except as provided in (A) above, no lien or encumbrance of any type,
whether voluntary or involuntary, shall be permitted to be filed or entered
against the Mortgaged Property without the prior written consent of Mortgagee.
If any such lien or encumbrance is filed or entered, Mortgagor shall have it
removed of record within thirty (30) days after it is filed or entered.
 
(C)         Mortgagor shall have no right to permit the holder of any
subordinate mortgage or other subordinate lien, whether or not consented to by
Mortgagee, to terminate any lease of all or a portion of the Mortgaged Property
whether or not such lease is subordinate (whether by law or the terms of such
lease or other agreement) to the lien of this Mortgage without first obtaining
the prior written consent of Mortgagee. The holder of the subordinate mortgage
or other subordinate lien shall have no such right, whether by foreclosure of
its mortgage or lien or otherwise, to terminate any such lease, whether or not
permitted to be so by Mortgagor or as a matter of law, and any such attempt to
terminate any such lease shall be ineffective and void without first obtaining
the prior written consent of Mortgagee.
 
 
9

--------------------------------------------------------------------------------

 
 
16.         No Transfer. Except in accordance with the Bond Agreement, without
the prior written consent of Mortgagee, Mortgagor will not cause or permit, to
the extent it may do so, (i) any transfer of title to or beneficial interest in
the Mortgaged Property or any part thereof or (ii) any transfer of an interest
by any person holding any part of the title or beneficial interest in or to the
Mortgaged Property which will cause the ownership or controlling interest in the
legal or beneficial owner of the Mortgaged Property to be different from that in
effect on the date hereof; provided that the consent of the Purchaser is not
required for any change in ownership of the Mortgagor pursuant to a bona fide
estate plan of any member of the Mortgagor to immediate family members. Any
consent of Mortgagee with respect to this paragraph shall pertain to the
referenced transfer only and shall not constitute, or obligate Mortgagee to
approve, any further transfer or relieve any person of any liability hereunder
or under the Note or any other Loan Document. Any violation of or failure to
comply with the provisions of this paragraph shall constitute an immediate Event
of Default hereunder, anything herein to the contrary notwithstanding.
 
17.         Right to Remedy Defaults. If, after the expiration of applicable
notice and grace periods, Mortgagor should fail to perform or cause to be
performed any of the terms, agreements or conditions of Mortgagor in this
Mortgage, Mortgagee, at its election and without notice to Mortgagor, shall have
the right to make any payment or expenditure and to take any action which
Mortgagor should have made or taken, or which Mortgagee deems advisable to
protect the security of this Mortgage or the Mortgaged Property, without
prejudice to any of Mortgagee’s rights or remedies available hereunder or
otherwise, at law or in equity. All such sums, as well as costs, advanced by
Mortgagee pursuant to this Mortgage shall be due immediately from Mortgagor to
Mortgagee, shall be secured hereby and the lien therefor shall relate back to
the date of this Mortgage, and shall bear interest from the date of payment by
Mortgagee until the day of repayment at the rates equal to the Default Rates
provided in the Note.
 
18.         Events of Default. Each of the Events of Default, as defined in the
Bond Agreement, shall constitute an event of default (“Event of Default”)
hereunder.
 
19.         Remedies.
 
(A)         Upon the occurrence of any Event of Default, the entire unpaid
principal balance due under the Note and all accrued interest due under the Note
and all other sums secured by this Mortgage shall become immediately due and
payable, at the option of Mortgagee, without notice or demand and Mortgagee may
at its option do one or more of the following:
 
(i)           Foreclosure: Mortgagee may institute an action of mortgage
foreclosure against the Mortgaged Property, or take such other action at law or
in equity for the enforcement of this Mortgage and realization on the mortgage
security or any other security herein or elsewhere provided for, as the law may
allow, and may proceed therein to final judgment and execution for the entire
unpaid principal balance of the Note and/or the Other Obligations, with interest
at the respective rate stipulated in the Authority Note or in the promissory
note(s) evidencing the Other Obligations, together with all other sums due to
Mortgagee in accordance with the provisions of the Note and this Mortgage and/or
the Other Obligations, including all sums which may have been loaned by
Mortgagee to Mortgagor after the date of this Mortgage, and all sums which may
have been advanced by Mortgagee for insurance, taxes, water or sewer rents,
charges or claims, payments on prior liens or repairs to the Mortgaged Property,
all costs of suit, together with interest at the maximum legal rate then
pertaining on any judgment obtained by Mortgagee from and after the date of said
judgment until actual payment is made of the full amount due to Mortgagee, and a
reasonable attorneys’ fee for collection together with reimbursement for all out
of pocket expenses.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)          Possession and Assignment of Rents: Mortgagee may enter into
possession of the Mortgaged Property, with or without legal action, collect from
tenants all rentals then due or to become due (which rents shall also include
sums payable for use and occupation) and, after deducting all costs of
collection and administration expenses, apply the net rentals to any or all of
the following in such order and amounts as Mortgagee, in Mortgagor’s sole
discretion, may elect: to the payment of any sums due for insurance premiums,
taxes, water and sewer rents, charges and claims and all other carrying charges,
and to the maintenance, repair or restoration of the Mortgaged Property, and on
account and in reduction of the principal, interest or any other sums hereby
secured. In and for that purpose, Mortgagor hereby assigns to Mortgagee all
rentals due and to become due under any lease or leases or rights to use and
occupation of the Mortgaged Property presently or hereafter created, as well as
all rights and remedies provided in such lease or leases or at law or in equity
for the collection of the rentals. Mortgagee shall have the right for the same
default or any subsequent default to bring one or more actions to recover
possession of the Mortgaged Property. Mortgagee may bring such action before or
after a Sheriff’s sale or judicial sale or other foreclosure sale of the
Mortgaged Property in which Mortgagee is the successful bidder.
 
Mortgagee may seek possession of the Mortgaged Property before or after (i) the
institution of foreclosure proceedings under this Mortgage; (ii) the entry of
judgment thereunder or under the Note and/or the Other Obligations or (iii) a
Sheriff’s sale of any part of the Mortgaged Property in which Mortgagee is the
successful bidder, it being the understanding of the parties that the
authorization to pursue such proceedings for obtaining possession is an
essential part of the remedies for enforcement of the Mortgage, the Note and the
other Loan Documents, and shall survive any execution sale to Mortgagee. If, for
any reason after such action has been commenced, it shall be discontinued, or
possession of the Mortgaged Property shall remain in or be restored to
Mortgagor, Mortgagee shall have the right for the same default or any subsequent
default to bring one or more further amicable actions as above provided to
recover possession of the Mortgaged Property.
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)         Receiver: Mortgagee may apply for, and as a matter of right,
without consideration for the value of the Mortgaged Property, or for the
solvency of any person, firm, or corporation obligated for the payment of the
amount due, shall be entitled to the appointment by any competent court or
tribunal, without prior demand or notice to any party, of a receiver of rents
and profits and rental value of the Mortgaged Property, with power to take
possession of the Mortgaged Property, including possession from Mortgagor if in
possession and occupying any portion of the Mortgaged Property, and in the
latter case to require Mortgagor, as a condition of remaining in possession and
occupation to pay the reasonable rental value for the use and occupation thereof
with further power to lease and repair the Mortgaged Property and to renovate
same if Mortgagee reasonably deems renovation necessary and with such other
powers as may be deemed necessary. Such receiver, after deducting all proper
charges and expenses shall each month pay over to Mortgagee the residue of said
rents and profits and rental value to be applied by Mortgagee to the payment of
the amount remaining secured hereby or to any deficiency (whether or not any
judgment therefor may be entered and irrespective of the market value of the
Mortgaged Property) which may exist in the event of foreclosure by sale after
applying the proceeds of the sale of the Mortgaged Property or the payment of
the amount due, including interest, costs and expenses of such foreclosure and
sale, or in the event of strict foreclosure to the payment of any deficiency
existing thereunder. A receiver while in possession of the Mortgaged Property
shall have the right to make repairs and to make improvements necessary or
advisable in its reasonable opinion to preserve the Mortgaged Property or make
and keep it rentable to the best advantage and the Mortgagee may advance moneys
to a receiver for such purpose. Any monies so expended or advanced by Mortgagee
or by a receiver shall be repaid so far as possible out of the rents collected
after payment of other expenses properly chargeable against said rents, and any
unpaid balance of monies so advanced or expended shall be added to and become
part of the debt secured by this Mortgage.
 
(B)         Upon the occurrence and continuance of any Event of Default, the
Mortgagee shall have all of the remedies of a Secured Party under all applicable
laws including the Uniform Commercial Code, including without limitation the
right and power to sell, or otherwise dispose of, the collateral, or any part
thereof, and for that purpose may take immediate and exclusive possession of the
collateral, or any part thereof, and with or without judicial process, enter
upon any property on which the collateral, or any part thereof, may be situated
and remove the same therefrom without being deemed guilty of trespass and
without liability for damages thereby occasioned, or at Mortgagee’s option,
Mortgagor shall assemble the collateral and make it available to the Mortgagee
at the place and at the time designated in the demand. Mortgagee shall have the
right, from time to time, to bring an appropriate action to recover any sums
required to be paid by Mortgagor under the terms of this Mortgage, as they
become due, without regard to whether or not the principal indebtedness or any
other sums secured by the Note or this Mortgage shall be due, and without
prejudice to the right of Mortgagee thereafter to bring an action of mortgage
foreclosure, or any other action, for any default by Mortgagor existing at the
time the earlier action is commenced.
 
(C)         Upon any sale made under or by virtue of this Section, whether made
under the power of sale herein granted or under or by virtue of judicial
proceedings or of a judgment or decree of foreclosure and sale, the Mortgagee
may bid for and acquire the Mortgaged Property or any part thereof and in lieu
of paying cash therefor may make settlement for the purchase price by crediting
upon the indebtedness of the Mortgagor secured by this Mortgage the net sales
price after deducting therefrom the expenses of the sale and the cost of the
action and any other sums which the Mortgagee is authorized to deduct under this
Mortgage. The Mortgagee, upon so acquiring the Mortgaged Property, or any part
thereof shall be entitled to hold, lease, rent, operate, manage and sell the
same in any manner permitted by applicable laws.
 
 
12

--------------------------------------------------------------------------------

 
 
(D)         The purchase money, proceeds or avails of any sale made under or by
virtue of this Section, together with any other sums which then may be held by
the Mortgagee under this Mortgage, whether under the provisions of this Section
or otherwise, shall, to the extend permitted by law, be applied as follows:
 
FIRST: To the payment of the costs and expenses of such sale and of any judicial
proceedings wherein the same shall be made, including reasonable compensation to
the Mortgagee, its agents and counsel, and all the expenses, liabilities and
advances made or incurred by the Mortgagee under this Mortgage, together with
interest at the respective Default Rates set forth in the Note or the promissory
note(s) evidencing the Other Obligations, as applicable on all advances made by
the Mortgagee including all taxes or assessments, except taxes, assessments and
other charges subject to which the Mortgaged Property shall have been sold.
 
SECOND: To the payment of any other sums required to be paid by the Mortgagor
pursuant to any provisions of this Mortgage, the Bond Agreement, the Authority
Note, on a pro rata basis, or any loan document executed in connection with the
Other Obligations.
 
THIRD: To the payment of the whole amount then due, owing or unpaid upon the
Note and the other Obligations for principal and interest, with interest on the
unpaid principal at the respective Default Rates set forth in the Note on a pro
rata basis or the promissory note(s) evidencing the Other Obligations, as
applicable, from and after the happening of any Event of Default until the same
is paid.
 
FOURTH: To the payment of any other sums required to be paid by the Mortgagor
pursuant to any provisions of any loan document executed in connection with the
Other Obligations.
 
FIFTH: To the payment of the whole amount then due, owing or unpaid upon the
promissory note(s) evidencing the Other Obligations, as applicable, from and
after the happening of any Event of Default until the same is paid.
 
SIXTH: To the payment of the surplus, if any, to whomever may be lawfully
entitled to receive the same.
 
 
13

--------------------------------------------------------------------------------

 
 
(E)           Mortgagee may exercise all of the rights and remedies provided in
this Mortgage or the Note or any other Loan Document, or which may be available
to Mortgagee by law, and all such rights and remedies may be cumulative and
concurrent and may be pursued singly, successively or together, at Mortgagee’s
sole discretion, and may be exercised as often as occasion therefor shall occur.
Any real estate sold pursuant to any writ of execution issued on a judgment
obtained by virtue of the obligation or this Mortgage, or pursuant to any other
judicial proceedings under the Mortgage, may be sold in one parcel, as an
entirety, or in such parcels, and in such manner or order as Mortgagee, in its
sole discretion, may elect. Any failure by Mortgagee to insist upon strict
performance by Mortgagor of the Note, this Mortgage, the Bond Agreement or any
other Loan Document shall not be deemed to be a waiver thereof, and Mortgagee
shall have the right thereafter to insist upon strict performance by Mortgagor.
Any waiver by Mortgagee of any breach by Mortgagor of any term, covenant,
agreement or condition contained herein shall not be valid unless in writing
signed by an officer of Mortgagee, and such waiver shall not affect the right of
Mortgagee thereafter to exercise all rights or remedies set forth herein or
available at law or in equity on account of a subsequent Event of Default
hereunder.
 
(F)           Mortgagee shall have the right to set off all or any part of any
amount due by Mortgagor to Mortgagee under the Note, this Mortgage or otherwise,
against any indebtedness, liabilities or obligations owing by Mortgagee for any
reason and in any capacity to Mortgagor with respect to the Mortgaged Property,
including any obligation to disburse to Mortgagor or its assignee any funds or
other property on deposit with or otherwise in the possession, control or
custody of Mortgagee.
 
20.         Rights and Remedies Cumulative.
 
(A)           The rights and remedies of Mortgagee as provided in this Mortgage,
in the Note and related Loan Documents or contained therein shall be cumulative
and concurrent; may be pursued separately, successively or together against
Mortgagor or against the Mortgaged Property, or both, at the sole discretion of
Mortgagee, and may be exercised as often as occasion therefor shall arise. The
failure to exercise any such right or remedy shall in no event be construed as a
waiver or release thereof.
 
(B)           Any failure by Mortgagee to insist upon strict performance by
Mortgagor of any of the terms and provisions of this Mortgage, the Bond
Agreement, the Note or the other Loan Documents shall not be deemed to be a
waiver of any of the terms or provisions of the Mortgage, the Note or the other
Loan Documents and Mortgagee shall have the right thereafter to insist upon
strict performance by Mortgagor of any and all of it.
 
(C)           Neither Mortgagor nor any other person now or hereafter obligated
for payment of all or any part of the sums now or hereafter secured by this
Mortgage shall be relieved of such obligation by reason of the failure of
Mortgagee to comply with any request of Mortgagor or of any other person so
obligated to take action to foreclose on this Mortgage or otherwise enforce any
provisions of this Mortgage, the Bond Agreement, the Note or the other Loan
Documents or by reason of the release, regardless of consideration, of all or
any part of the security held for the indebtedness secured by this Mortgage, or
by reason of the Mortgagee extending the time of payment or modifying the terms
of this Mortgage; and in the latter event Mortgagor and all such other persons
shall continue to be liable to make payments according to the terms of any such
extensions or modification agreement, unless expressly released and discharged
in writing by Mortgagee.
 
 
14

--------------------------------------------------------------------------------

 
 
(D)          Mortgagee may release, regardless of consideration, any part of the
security held for the indebtedness secured by this Mortgage without, as to the
remainder of the security, in any way impairing or affecting the lien of this
Mortgage or its priority over any subordinate lien.
 
(E)           For payment of the indebtedness secured hereby, Mortgagee may
resort to any other security therefor held by Mortgagee in such order and manner
as Mortgagee may elect, except as otherwise provided in any related loan
documents.
 
21.         Mortgagor’s Waivers. Mortgagor hereby waives and releases, to the
extent permitted by law:
 
(A)          All procedural errors, defects and imperfections in any proceeding
instituted by Mortgagee under the Note, this Mortgage or any other Loan
Document.
 
(B)           All benefits that might accrue to Mortgagor by virtue of any
present or future law exempting the Mortgaged Property, or any part of the
proceeds arising from any sale thereof, from attachment, levy or sale or
execution or providing for any stay of execution, exemption from civil process
or extension of time for payment.
 
(C)           Unless specifically required herein or in any other agreement of
Mortgagee delivered in connection herewith, all notices of Mortgagor’s default
or of Mortgagee’s election to exercise or Mortgagee’s actual exercise of, any
option under the Note, this Mortgage or any other Loan Document.
 
22.         Counsel Fees. If Mortgagee becomes a party to any suit or proceeding
affecting the Mortgaged Property or title therein, the lien created by this
Mortgage or Mortgagee’s interest therein, or if Mortgagee engages counsel to
collect any of the indebtedness or to enforce the performance of the agreements,
conditions, covenants, provisions or stipulations of this Mortgage or the Note
or any other Loan Document, Mortgagee’s costs, expenses and reasonable counsel
fees, whether or not suit is instituted, shall be paid to Mortgagee by
Mortgagor, on demand, with interest at the applicable Default Rate, until paid,
they shall be deemed to be part of the indebtedness evidenced by the Note and
secured by this Mortgage.
 
23.         Further Assurances. Mortgagor will execute and deliver such further
instruments and perform such further acts as may be reasonably requested by
Mortgagee, from time to time, to confirm the provisions of this Mortgage or any
other Loan Document, to carry out more effectively the purposes of this
Mortgage, the Note or any other Loan Document, or to confirm the priority of the
lien created by this Mortgage on any property, rights or interest encumbered or
intended to be encumbered by the lien of this Mortgage or the other documents
accompanying the Note or any other Loan Document. Mortgagor shall pay all costs
of recording, filing, refiling and acknowledging such documents in such public
offices as Mortgagee may require.
 
 
15

--------------------------------------------------------------------------------

 
 
24.         Release and/or Modification. From time to time without affecting the
obligation of Mortgagor or Mortgagor’s successors or assigns to pay the sum
secured by this Mortgage and to observe the covenants of Mortgagor contained
herein, without affecting the validity of the guaranty of any person,
corporation, partnership or other entity for payment of the indebtedness secured
hereby and without affecting the lien or priority of the lien hereof on the
Mortgaged Property, Mortgagee may, at Mortgagee’s option without giving notice
to any of the Guarantors, and without liability on Mortgagee’s part, release all
or any part of the Mortgaged Property, take or release any other security,
change the interest rate, change the due date or modify other terms and
conditions of this Mortgage, the Note or any other Loan Document and subject to
the provisions of N.J.S.A. 46:9-8.1 et seq., increase the principal amount of,
or a substitution in the collateral for, the loans evidenced by the Note or
other Obligations. The priority of the lien of this Mortgage shall not be
affected by the fact that there may not have been any outstanding indebtedness
at some time or times during the term hereof.
 
25.         Severability and Savings Clauses. If any provision of this Mortgage
is held to be invalid or unenforceable by a court of competent jurisdiction, the
other provisions of this Mortgage shall remain in full force and effect and
shall be liberally construed in favor of Mortgagee in order to effect the
provisions of this Mortgage. In addition, in no event shall the rates of
interest under the Note or the Other Obligations exceed the maximum rate of
interest permitted to be charged by applicable law (including the choice of law
rules) and any interest paid in excess of the permitted rate shall be refunded
to Mortgagor. Such refund shall be made by application of the excessive amount
of interest paid against any sums outstanding under the Note or the Other
Obligations and shall be applied in such order as Mortgagee may determine. If
the excessive amount of interest paid exceeds the sums outstanding under the
Note, the portion exceeding the said sums outstanding under the Note or the
Other Obligations shall be refunded in cash by Mortgagee. Any such crediting or
refund shall not cure or waive any default by Mortgagor hereunder or under the
Note or any Other Loan Document. Mortgagor agrees, however, that in determining
whether or not any interest payable under the Note, this Mortgage or any Other
Loan Document exceeds the highest rate permitted by law, any nonprincipal
payment (except payments specifically stated in the Note or any Other Loan
Document to be “interest”), including, without limitation, prepayment premiums
and late charges, shall be deemed, to the extent permitted by law, to be an
expense, fee or premium rather than interest,
 
26.         Notices. All notices consents, approvals or other communications
given hereunder shall be in writing and delivered by personal hand delivery,
sent by nationally recognized overnight carrier or mailed by certified mail,
return receipt requested, addressed as follows and deemed to be delivered on the
day of hand delivery to the person set forth below, the business day after pick
up by nationally recognized overnight courier or on the third business day
following the date of deposit in the mail:
 
 
16

--------------------------------------------------------------------------------

 
 
If to Mortgagee:
New Jersey Economic Development Authority
 
36 West State Street
 
PO Box 990
 
Trenton, New Jersey 08625
 
Attn:  Director of Program Services
   
If to Mortgagor:
PCT Allendale, LLC
 
21 Main Street
 
Hackensack, New Jersey 07601
 
Attn: Jerry Miano, Controller
   
If to the Bank
Commerce Bank/North
 
1100 Lake Street
 
Ramsey, New Jersey 07446
 
Attn: Charles M. Ponti, Regional Vice President

 
27.         Covenant Running With The Land. Any act or agreement to be done or
performed by Mortgagor shall be construed as a covenant running with the land
and shall be binding upon Mortgagor and its successors and assigns as if they
had executed such agreement (including, without limitation, any buyer of the
Mortgaged Property).
 
28.         Amendment. This Mortgage shall not be modified or amended, except by
agreement, in writing, signed by the party against whom enforcement of the
modification is sought.
 
29.         Construction of Mortgage. The laws of New Jersey shall govern the
construction of this Mortgage and the rights, remedies, warranties,
representations, covenants, and provisions hereof without regard to the
principles of conflict of laws. If any provision in this Mortgage is
inconsistent with the Bond Agreement, the Bond Agreement shall control.
 
30.         Definitions. Whenever used in this Mortgage, unless the context
clearly indicates a contrary intent:
 
(A)           The word “Mortgagor” shall mean PCT Allendale, LLC, any subsequent
owner (beneficially or of record, including, without limitation, any installment
buyer) of the Mortgaged Property and its respective successors and assigns.
 
(B)           The word “Mortgagee” shall mean the New Jersey Economic
Development Authority and Commerce Bank/North.
 
(C)           The term “Guarantor” shall mean Progenitor Cell Therapy, L.L.C.
 
(D)           The word “person” shall include an individual, corporation,
partnership, limited liability company, limited liability partnership or
unincorporated association.
 
 
17

--------------------------------------------------------------------------------

 
 
(E)           The use of any gender shall include all genders.
 
(F)           The singular number shall include the plural and the plural number
shall include the singular as the context may require.
 
(G)           If Mortgagor is more than one person, all agreements, conditions,
covenants, provisions, stipulations, warrants of attorney, authorizations,
waivers, releases, options, undertakings, rights and benefits made or given by
Mortgagor shall be joint and several, and shall bind and affect all persons who
are defined as “Mortgagor” as fully as though all of them were specifically
named herein wherever the word Mortgagor is used.
 
31.         Captions. The captions preceding the text of the paragraphs or
subparagraphs of this Mortgage are inserted only for convenience of reference
and shall not constitute a part of this Mortgage nor shall they in any way
affect its meaning, construction or effect.
 
32.         Terms of Loan Commitment. Reference is made to a certain loan
Commitment Letter dated August 15, 2007 and all subsequent amendments thereto,
if any, the terms and provisions of which commitment are incorporated herein by
reference as if set forth at length. In the event of a conflict or inconsistency
between terms and provisions set forth herein and those set forth in the
Commitment Letter, the terms and provisions set forth herein shall be deemed to
control and prevail.
 
33.         Environmental Provisions.
 
(a)           For the purposes of this paragraph the following terms shall have
the following meanings: (i) the term “Hazardous Material” shall mean any
material or substance that, whether by its nature or use, is now or hereafter
defined or regulated as a hazardous waste, hazardous substance, pollutant or
contaminant under any Environmental Requirement, or which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous or which is or contains petroleum, gasoline, diesel fuel,
another petroleum hydrocarbon product, asbestos, asbestos-containing materials
or polychlorinated biphenyls, (ii) the “Environmental Requirements” shall
collectively mean all applicable present and future laws, statutes, common law,
ordinances, rules, regulations, orders, codes, licenses, permits, decrees,
judgments, directives or the equivalent of or by any Governmental Authority and
relating to or addressing the protection of the environment or human health, and
(iii) the term “Governmental Authority” shall mean the Federal government, or
any state or other political subdivision thereof, or any agency, court or body
of the Federal government, any state or other political subdivision thereof,
exercising executive, legislative, judicial, regulatory or administrative
functions and having jurisdiction.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           The Mortgagor hereby represents and warrants to the Mortgagee
that, to the best of Mortgagor’s knowledge: (i) no Hazardous Material is
currently located at, on, in, under or about the Mortgaged Property, in any
manner which violates any Environmental Requirement, or which requires cleanup
or corrective action of any kind under any Environmental Requirement, (ii) no
releasing, emitting, discharging, leaching, dumping, disposing or transporting
of any Hazardous Material from the Mortgaged Property onto any other property or
from any other property onto or into the Mortgaged Property has occurred or is
occurring in violation of any Environmental Requirement, (iii) no notice of
violation, non-compliance, liability or potential liability, lien, complaint,
suit, order or other notice with respect to the Mortgaged Property is presently
outstanding under any Environmental Requirement, nor does the Mortgagor have
knowledge or reason to believe that any such notice will be received or is being
threatened, and (iv) the Mortgaged Property and the operation thereof are in
compliance in all material respects with all Environmental Requirements.
 
(c)           Subject to the Mortgagor’s right to contest any action by a
Governmental Authority by appropriate means, the Mortgagor shall comply, and
shall cause all tenants or other occupants of the Mortgaged Property to comply,
in all material respects with all Environmental Requirements, and will not
generate, store, handle, process, dispose of or otherwise use, and will not
permit any tenant or other occupant of the Mortgaged Property to generate,
store, handle, process, dispose of or otherwise use, Hazardous Materials at, in,
on, or about the Mortgaged Property in a manner that violates any Environmental
Requirement. The Mortgagor shall notify the Mortgagee promptly in the event of
any spill or other release of any Hazardous Material at, in, on, under or about
the Mortgaged Property which is required to be reported to a Governmental
Authority under any Environmental Requirement, will promptly forward to the
Mortgagee copies of any notices received by the Mortgagor relating to alleged
violations of any Environmental Requirement or any potential liability under any
Environmental Requirement and will promptly pay when due any fine or assessment
against the Mortgagee, the Mortgagor or the Mortgaged Property relating to any
Environmental Requirement. If at any time it is it is determined that the
operation or use of the Mortgaged Property violates any applicable Environmental
Requirement or that there are Hazardous Materials located at, in, on, under or
about the Mortgaged Property violates any applicable Environmental Requirement
or that there are Hazardous Materials located at, in, on, under or about the
Mortgaged Property which, under any Environmental Requirement, require special
handling in collection, storage, treatment or disposal, or any form of cleanup
or corrective action, the Mortgagor shall, within thirty (30) days after receipt
of notice thereof from any Governmental Authority or from the Mortgagee, take,
at the Mortgagor’s sole cost and expense, such actions as may be necessary to
fully comply in all respects with all Environmental Requirements, provided,
however, that if such compliance cannot reasonably be completed within such
thirty (30) day period, the Mortgagor shall commence such necessary action
within such thirty (30) day period and shall thereafter diligently and
expeditiously proceed to comply in all material respects and in a timely fashion
with all Environmental Requirements.
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           If the Mortgagor fails to timely take, or to diligently and
expeditiously proceed to complete in a timely fashion, any such action described
in clause (c) above, the Mortgagee may, in its sole and absolute discretion,
make advances or payments toward the performance or satisfaction of the same,
but shall in no event be under any obligation to do so. All sums so advanced or
paid by the Mortgagee (including, without limitation, counsel and consultant
fees and expenses, investigation and laboratory fees and expenses, and fines or
other penalty payments) and all sums advanced or paid in connection with any
judicial or administrative investigation or proceeding relating thereto, will
immediately, upon demand, become due and payable from the Mortgagor and shall
bear interest at the Default Rate from the date any such sums are so advanced or
paid by the Mortgagee until the date any such sums are repaid by the Mortgagor
to the Mortgagee. The Mortgagor will execute and deliver, promptly upon request,
such instruments as the Mortgagee may deem useful or necessary to permit the
Mortgagee to take any such action, and such additional notes and mortgages, as
the Mortgagee may require to secure all sums so advanced or paid by the
Mortgagee. If a lien is filed against the Mortgaged Property by any Governmental
Authority resulting from the need to expend or the actual expending of monies
arising from an action or omission, whether intentional or unintentional, of the
Mortgagor or for which the Mortgagor is responsible, resulting in the releasing,
spilling, leaking, leaching, pumping, emitting, pouring, emptying or dumping of
any Hazardous Material into the waters or onto land located within or without
the State where the Mortgaged Property is located, then the Mortgagor will,
within thirty (30) days from the date that the Mortgagor is first given notice
that such lien has been placed against the Mortgaged Property (or within such
shorter period of time as may be specified by the Mortgagee if such Governmental
Authority has commenced steps to cause the Mortgaged Property to be sold
pursuant to such lien), either (a) pay the claim and remove the lien, or (b)
furnish a cash deposit, bond, or such other security with respect thereto as is
satisfactory in all respects to the Mortgagee and is sufficient to effect a
complete discharge of such lien on the Mortgaged Property.
 
(e)           The Mortgagee may, at its option, if the Mortgagee reasonably
believes that a Hazardous Material or other environmental condition violates or
threatens to violate any Environmental Requirement, cause an environmental audit
of the Mortgaged Property or portions thereof to be conducted to confirm the
Mortgagor’s compliance with the provisions of this paragraph 33, and the
Mortgagor shall cooperate in all reasonable ways with the Mortgagee in
connection with any such audit. If such audit discloses that a violation of or a
liability under an Environmental Requirement exists or if such audit was
required or prescribed by law, regulation or Governmental Authority, the
Mortgagor shall pay all costs and expenses incurred in connection with such
audit; otherwise, the costs and expenses of such audit shall, notwithstanding
anything to the contrary set forth in this paragraph 33, be paid by the
Mortgagee.
 
(f)           If this Mortgage is foreclosed, or if the Mortgaged Property is
sold pursuant to the provisions of this Mortgage, or if the Mortgagor tenders a
deed or assignment in lieu of foreclosure or sale, the Mortgagor shall deliver
the Mortgaged Property to the purchaser at foreclosure or sale or to the
Mortgagee, its nominee, or wholly-owned subsidiary, as the case may be, in a
condition that complies in all material respects with all Environmental
Requirements.
 
 
20

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding the waiver, if any, by the Mortgagee of compliance
by the Mortgagor with any Environmental Law or other requirement under this
Mortgage, the Mortgagor will defend, indemnify, and hold harmless the Mortgagee,
its co-lenders, participants, employees, agents, officers, and directors, from
and against any and all claims, demands, penalties, causes of action, fines,
liabilities, settlements, damages, costs, or expenses of whatever kind or
nature, known or unknown, foreseen or unforeseen, contingent or otherwise
(including, without limitation, reasonable counsel and consultant fees and
expenses, investigation and laboratory fees and expenses, court costs, and
litigation expenses) arising out of, or in any way related to, (i) any breach by
the Mortgagor of any of the provisions of this paragraph 33, (ii) the presence,
disposal, spillage, discharge, emission, leakage, release, or threatened release
of any Hazardous Material which is at, in, on, under, about, from or affecting
the Mortgaged Property, including, without limitation, any damage or injury
resulting from any such Hazardous Material to or affecting the Mortgaged
Property or the soil, water, air, vegetation, buildings, personal property,
persons or animals located on the Mortgaged Property or on any other property or
otherwise, (iii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to any such Hazardous
Material, (iv) any lawsuit brought or threatened, settlement reached, or order
or directive of or by any Governmental Authority relating to such Hazardous
Material, or (v) any violation of any Environmental Requirement or any policy or
requirement of the Mortgagee hereunder. The aforesaid indemnification shall,
notwithstanding any exculpatory or other provision of any other document or
instrument now or hereafter executed and delivered in connection with the loans
evidenced by the Note and secured by this Mortgage, constitute the personal
recourse undertakings, obligations and liabilities of the Mortgagor.
 
(h)           The obligations and liabilities of the Mortgagor under this
paragraph 33 shall survive and continue in full force and effect and shall not
be terminated, discharged or released, in whole or in part, irrespective of
whether the indebtedness evidenced by the Note and/or Other Obligations have
been paid in full and irrespective of any foreclosure of this Mortgage, sale of
the Mortgaged Property pursuant to the provisions of this Mortgage or acceptance
by the Mortgagee, its nominee or affiliate of a deed or assignment in lieu of
foreclosure or sale and irrespective of any other fact or circumstance of any
nature whatsoever.
 
34.         Security Agreement. This Mortgage constitutes both a real property
mortgage and a “security agreement,” within the meaning of the Uniform
Commercial Code, and the Mortgaged Property includes both real and personal
property and all other rights and interest, whether tangible or intangible in
nature, of the Mortgagor in the Mortgaged Property. The Mortgagor by executing
and delivering this Mortgage has granted to the Mortgagee, as security for the
indebtedness evidenced by the Note and the Other Obligations, a security
interest in the Mortgaged Property. If the Mortgagor shall default under the
Note or this Mortgage, the Mortgagee, in addition to any other rights and
remedies which it may have, shall have and may exercise immediately and without
demand, any and all rights and remedies granted to a secured party upon default
under the Uniform Commercial Code, including, without limiting the generality of
the foregoing, the right to take possession of the Fixtures or any part thereof,
and to take such other measures as the Mortgagee may deem necessary for the
care, protection and preservation of the Fixtures. The Mortgagor shall pay to
the Mortgagee on demand any and all expenses, including reasonable legal
expenses and attorneys’ fees, incurred or paid by the Mortgagee in protecting
its interest in the Fixtures and in enforcing its rights hereunder with respect
to the Fixtures. Any notice of sale, disposition or other intended action by the
Mortgagee with respect to the Fixtures sent to the Mortgagor in accordance with
the provisions of this Mortgage at least seven (7) days prior to the date of any
such sale, disposition or other action, shall constitute reasonable notice to
the Mortgagor, and the method of sale or disposition or other intended action
set forth or specified in such notice shall conclusively be deemed to be
commercially reasonable within the meaning of the Uniform Commercial Code unless
objected to in writing by the Mortgagor within five (5) days after receipt by
the Mortgagor of such notice. The proceeds of any sale or disposition of the
Fixtures, or any part thereof, may be applied by the Mortgagee to the payment of
the indebtedness evidenced by the Note and the Other Obligations, in such order,
priority and proportions as the Mortgagee in its discretion shall deem proper to
the extent permitted by law. If any change shall occur in the Mortgagor’s name,
the Mortgagor shall promptly cause to be filed at its own expense, new financing
statements as required under the Uniform Commercial Code to replace those on
file in favor of the Mortgagee.
 
 
21

--------------------------------------------------------------------------------

 
 
MORTGAGOR HEREBY DECLARES AND ACKNOWLEDGES THAT IT HAS RECEIVED, WITHOUT CHARGE,
A TRUE COPY OF THIS MORTGAGE AND SECURITY AGREEMENT.
 
[The remainder of this page intentionally left blank. Signatures to follow.]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Mortgagor has duly executed this Mortgage under seal the day
and year first above written.
 
WITNESS:
 
PCT ALLENDALE, LLC
       
/s/ Daniel R. Lewis Esq.
 
By:
/s/ George S. Goldberger
Daniel R. Lewis, Esq.
   
George S. Goldberger
Managing Member

 
 
23

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGEMENT
 
STATE OF NEW JERSEY
:
 
: SS.:
COUNTY OF ESSEX
:

 
BE IT REMEMBERED that on this 31st day of October, 2007, before me, the
subscriber, an Attorney-at-Law of New Jersey, and I hereby certify that I am
such an Attorney-at-Law as witness my hand, personally appeared George S.
Goldberger, Managing Member of PCT ALLENDALE, LLC, who, I am satisfied is the
person who executed the foregoing Mortgage and Security Agreement and on behalf
of said limited liability company, and who thereupon acknowledged that he signed
and delivered said Instrument as the voluntary act and deed of said limited
liability company.
 

 
/s/ Daniel R. Lewis
 
Daniel R. Lewis
 
Attorney-at-Law of New Jersey

 
 
24

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Legal Description of the Property
 
All that certain Lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Allendale, County of Bergen, State of New Jersey:
 
Tract I
 
Being Known and designated as Unit A in Four Pearl Court Condominium, a
condominium, together with an undivided 25.3% interest in the Common elements
appurtenant thereto, in accordance with and subject to the terms, conditions,
easements, covenants, restrictions, limitations and other provisions as set
forth in the Master Deed for Four Pearl Court Condominium, about to be recorded
in the Office of the Bergen County Clerk/Register, as same may now or hereafter
be lawfully amended.
 
Tract II
 
Being Known and designated as Unit No. B in Four Pearl Court Condominium, a
condominium, together with an undivided 24.4% interest in the Common elements
appurtenant thereto, in accordance with and subject to the terms, conditions,
easements, covenants, restrictions, limitations and other provisions as set
forth in the Master Deed for Four Pearl Court Condominium, about to be recorded
in the Office of the Bergen County Clerk/Register, as same may now or hereafter
be lawfully amended.
 
Tract III
 
Being Known and designated as Unit C in Four Pearl Court Condominium, a
condominium, together with an undivided 23.4% interest in the Common elements
appurtenant thereto, in accordance with and subject to the terms, conditions,
easements, covenants, restrictions, limitations and other provisions as set
forth in the Master Deed for Four Pearl Court Condominium, about to be recorded
in the Office of the Bergen County Clerk/Register, as same may now or hereafter
be lawfully amended.
 
NOTE FOR INFORMATION ONLY: Being a portion of Lot 4.05, Block 601, Tax Map of
the Borough of Allendale, County of Bergen.
 
 
A-1

--------------------------------------------------------------------------------

 